UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1TO Commission file number 333-145939 CLEANTECH BIOFUELS, INC. (Exact name of registrant as specified in its charter) Delaware 33-0754902 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7386 Pershing Ave., University City, Missouri (Address of principal executive offices) (Zip Code) (Registrant's telephone number): (314) 802-8670 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ As of May 8, 2014, 83,541,647 shares of the Company's common stock were outstanding. CLEANTECH BIOFUELS, INC. TABLE OF CONTENTS PART I Financial Information PAGE Item 1 Consolidated Financial Statements 3 Consolidated Balance Sheets – March 31, 2014 and December 31, 2013 3 Consolidated Statements of Operations - Three months ended March 31, 2014 and 2013 and Inception to March 31, 2014 4 Consolidated Statements of Changes in Stockholders’ Equity (Deficit) – March 31, 2014 5 Consolidated Statements of Cash Flows – Three months ended March 31, 2014 and 2013 and Inception to March 31, 2014 6 Notes to Consolidated Financial Statements 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T Controls and Procedures 23 23 PART II Other Information 24 Item 1 Legal Proceedings 24 Item 1A Risk Factors 24 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3 Defaults upon Senior Securities 24 Item 4 Mine Safety Disclosures 24 Item 5 Other Information 24 Item 6 Exhibits 24 Signatures 25 Index to Exhibits 26 2 PART I. FINANCIAL INFORMATION Item 1.Consolidated Financial Statements CLEANTECH BIOFUELS, INC. (formerly Alternative Ethanol Technologies, Inc.) (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (unaudited) (audited) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Prepaids and other current assets Property and equipment, net - - Non-Current Assets: Technology license Patents Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable $ $ Accrued interest Accrued payroll and professional fees Notes payable Total Current Liabilities Notes Payable - Long-Term STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.001 par value; 10,000,000 authorized shares; no shares issued or outstanding - - Common stock, $0.001 par value; 240,000,000 authorized shares; 79,046,647 and 78,546,647 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Notes receivable - restricted common stock ) ) Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements 3 CLEANTECH BIOFUELS, INC. (formerly Alternative Ethanol Technologies, Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) July 14, 2004 Three months ended (inception) to March 31, March 31, General and administrative $ $ $ Professional fees Research and development - - Operating Loss Other expense (income): Interest expense Amortization of technology license - - Deposit forfeiture - - ) Other income - - ) Interest income ) ) ) Income tax benefit - - - Net loss applicable to common stockholders $ $ $ Basic and diluted net loss per common share ** ** $ Weighted average common shares outstanding ** - less than $0.01 The accompanying notes are an integral part of these financial statements. 4 CLEANTECH BIOFUELS, INC. (formerly Alternative Ethanol Technologies, Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY(DEFICIT) (unaudited) Additional Notes Rec - July 14, 2004 Common Stock Paid-in restricted (inception) to Shares Amount Capital common stock Mar 31, 2014 Balances at December 31, 2013 $ $ $ ) $ ) Interest on Notes Receivable - - - ) - Issuance of restricted shares to consultant at $0.012 per share - - Stock-based compensation - Net loss - ) Balances at March 31, 2014 $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements. 5 CLEANTECH BIOFUELS, INC. (formerly Alternative Ethanol Technologies, Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) July 14, 2004 Three months ended (inception) to March 31, March 31, Operating Activities Net loss applicable to common stockholders $ ) $ ) $ ) Adjustments to reconcile net loss applicable to common stockholders to net cash used by operating activities: Items that did not use (provide) cash: Common stock issued for organizational costs - - Depreciation - - Amortization - - Interest income ) ) ) Amortization of discounts (interest expense) and other financing charges - - Share-based compensation expense Issuance of restricted common stock - Write-off of technology license - - Fair value of RAM warrant settlement - - Changes in operating assets and liabilities that provided (used) cash, net: Prepaids and other current assets ) ) Technology license - - ) Accounts payable Other assets and other liabilities Accrued liabilities Net cash used by operating activities ) ) ) Cash Flows Provided (Used) by Investing Activities Acquisition of patent, net - - ) Merger of Biomass North America Licensing, Inc., net - - ) Acquisition of HFTA technology, net - - - Expenditures for equipment - - ) Net cash used by investing activities - - ) Cash Flows (Used) Provided by Financing Activities Advances - related parties ) ) Payments on capital lease, including interest - - ) Series A Convertible Debentures, including interest - - Issuance of Note Payable - - Issuance of Convertible Notes Payable - Payments on Note Payable - - ) Sale of common stock - Net cash (used) provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $
